 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Scott Johnson,                                          No. 2:18-cv-02436-KJM-CKD
12                             Plaintiff,                    ORDER
13           v.
14
     Lincoln Properties, LTD et al.,
15
                               Defendants.
16

17          The court is in receipt of the parties’ stipulation to extend the deadline to file dispositional

18   documents by thirty days, ECF No. 51. The current deadline to file the dispositional documents

19   is May 26, 2021. Good cause appearing, the court approves the parties’ stipulation and extends

20   the deadline to file dispositional documents up to and including June 25, 2021.

21          IT IS SO ORDERED.

22          This order resolves ECF No. 51.

23   DATED: June 8, 2021.

24




                                                      1
